Citation Nr: 1129285	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  09-19 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an effective date prior to June 23, 2008, for the award of special monthly compensation for the loss of use of both feet.


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to August 1989. 

This matter comes to the Board of Veterans Appeals (Board) on appeal from a February 2009 decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 


FINDING OF FACT

By August 14, 2007, the Veteran as a practical matter had effectively lost use of both feet.


CONCLUSION OF LAW

An effective date of August 14, 2007, for the award of special monthly compensation for the loss of use of both feet has been met.  38 U.S.C.A. §§ 1114, 1155, 5100, 5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.159, 3.321, 3.350, 3.400 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Thirdly, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the claimant's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the claimant was provided an appropriate application form or issue as to his status.  

Next, the Board notes that the Veteran was not provided notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) prior to the RO's initial adjudication of the issue on appeal in the February 2009 rating decision.  Nonetheless, the Court in Dingess, supra, also held that once a claim is granted the claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; Also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the Board finds that no 38 U.S.C.A. § 5103(a) notice was required.

Despite this lack of obligation to provide the Veteran with notice in compliance with 38 U.S.C.A. § 5103(a), the Board nonetheless finds that even if VA had such an obligation and failed to do so that such procedural defect does not constitute prejudicial error in this case because providing him with adequate notice in a February 2009 letter, followed by a readjudication of the claim in the March 2009 statement of the case, "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Moreover, the Board finds that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the February 2009 rating decision, the February 2009 letter, and the March 2009 statement of the case and therefore the Veteran was not prejudiced by any lack of notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that VA obtained and associated with the claim's file all identified and available evidence including his records on file with the Social Security Administration (SSA), his records from the Omaha VA Medical Center, as well as his records from James A. Bobenhouse, M.D., the University of Iowa Health Care, and Thomas Werner, M.D..  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

 The Claim

The Veteran and his representative in writings to the RO assert that the claimant's award of special monthly compensation for the loss of use of both feet at the P-1 level should be earlier.  It is also requested that the Veteran be afforded the benefit of the doubt. 

In this regard, under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); See also Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred.  That section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.  

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  

Moreover, if a formal claim for compensation has previously been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of a VA examination or VA hospitalization can be accepted as an informal claim for benefits.  38 C.F.R. § 3.157.  As to reports prepared by VA or the uniformed services, the date of receipt of such a claim is deemed to be the date of outpatient or hospital examination, or date of admission to a VA or uniformed services hospital.  For all other reports, including reports from private physicians, laypersons, and state and other institutions, the date of receipt of the report is accepted as the date of receipt of an informal claim.  Id.

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In evaluating evidence, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Initially, the Board notes that the RO granted service connection for the disabilities that caused the loss of use of the Veteran's feet (i.e., right and left leg peripheral neuropathy as well as right and left knee degenerative joint disease) effective from October 16, 2000.  Therefore, the effective date for the claim for special monthly compensation cannot be any earlier than October 16, 2000.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

As to when the record first shows the Veteran making a formal claim for special monthly compensation as defined by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400, the Board notes that the record never includes such a formal claim.  

The Board will next see when the record contains the first informal claim for special monthly compensation.  In this regard, the Board notes that the RO treated the Veteran's June 23, 2008, claim for an automobile and/or adaptive equipment for an automobile as the date of his informal claim for the award of special monthly compensation for the loss of use of both feet.  

Therefore, the question before the Boards at this time is whether any writings received by VA from the Veteran, his mother, his spouse, representative or anyone else acting on his behalf from October 16, 2000, to June 23, 2008; VA treatment records dated from October 16, 2000, to June 23, 2008; and/or private treatment records received by VA from October 16, 2000, to June 23, 2008, acted as an earlier informal claim for the award of special monthly compensation at the P-1 level for the loss of use of both feet.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.157, 3.400.    

Specifically, the Board concedes that the record from October 16, 2000, to June 23, 2008, includes numerous statements and medical records regarding the Veteran's service connected disabilities causing him difficulty ambulating as well a claims regarding his need for a cane, and latter a wheelchair or an electric scooter, to get around both in-side and out-side his home.  The record also shows, among other things, the Veteran filing claims for a total rating based on individual unemployability (TDIU) in August 2002; for automobile and/or adaptive equipment for an automobile in May 2003; for special monthly compensation because of being housebound in August 2005; and for adaptive housing in December 2005.  

As to the written statements from the Veteran and the others, the Board finds that these are negative for a statement from the Veteran or anyone else acting on his behalf in which it is specifically claimed from October 16, 2000, to June 23, 2008, that his service connected disabilities entitle him to special monthly compensation at the P-1 because no effective function remain in his feet other than that which would be equally well served by an amputation stump with use of a suitable prosthetic appliance.  See 38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.1(p), 3.350; Brannon, supra; Servello, supra.  

As to the Veteran's earlier May 2003 claim for automobile and/or adaptive equipment for an automobile, August 2005 claim for special monthly compensation because of being housebound, and December 2005 claim for adaptive housing, the Board recognizes the fact that the RO treated his later June 23, 2008, claim for automobile and/or adaptive equipment for an automobile as his claim for special monthly compensation at the P-1.  The Board also recognizes the fact that the criteria for entailment to these other benefits overlap, at least in part, with some of the criteria for special monthly compensation at the P-1 level, such as the definition of loss of use of his feet.  See 38 C.F.R. §§ 3.350(a)(2), 4.63.  Nonetheless, since each of the above are unique and distinct benefits granted by VA to a Veteran, the Board does not find that a claim for automobile and/or adaptive equipment for an automobile, special monthly compensation because of being housebound, or a claim for adaptive housing automatically acts as an informal claim for special monthly compensation at the P-1 level for the loss of use of both feet.   

Even assuming that the record showed an earlier informal claim for special monthly compensation at the P-1 level dating back to October 16, 2000 (the date the RO granted service connection for the disabilities that caused the loss of use of his feet), the record would still have to show factual entitlement because the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Likewise, even though the effective date for a rating can be up to one year prior to receipt of the claim, the record would still have to show a factual entitlement before an earlier effective date could be granted.  See VAOPGCPREC 12-98.

As to when the Veteran first met the scheduler component for special monthly compensation at the P-1 level for the loss of use of both feet under 38 U.S.C.A. § 1114 and 38 C.F.R. § 3.350, the record shows that he has other service connected disabilities (i.e., a psychiatric disorder rated at 30 percent disabling from October 16, 2000, and 50 percent disabling from August 16, 2002, and degenerative disc disease lumbosacral spine rated at 50 percent disabling from October 16, 2000) that have been rated as at least 50 percent disabling since October 16, 2000.  Therefore, the Board finds that the Veteran has met the scheduler component for special monthly compensation for the loss of use of both feet since October 16, 2000.

As to when the Veteran first met the factual component for special monthly compensation at the P-1 level for the loss of use of both feet under 38 U.S.C.A. § 1114 and 38 C.F.R. § 3.350 (i.e., "no effective function remains [in his feet] other than that which would be equally well served by an amputation stump at the site of election below . . .  knee with use of a suitable prosthetic appliance"), the Board notes that the October 16, 2000, to June 23, 2008, record reveals numerous statements and medical records regarding the claimant's service connected disabilities causing him difficulty ambulating as well as claims regarding his need for a cane, and latter a wheelchair or an electric scooter, to get around both in-side and out-side his home.  Moreover, a physician's assistant in a January 2003 letter reported that the Veteran was wheelchair bound and unable to ambulate without assistance after noting his problems with his service connected degenerative joint disease in his knees and degenerative disc disease in his lumbar spine. 

However, while these records document problems with the Veteran's ambulation, both the statements from the Veteran, his wife, his mother, and others as well as the medical evidence is uniform in reporting that the claimant was walking with only a cane until approximately 2001 and, even after he started using a wheelchair or an electric scooter in approximately 2002, he could still walk at least a few feet, such as the few feet needed to get into his wheelchair or an electric scooter.  

In this regard, the Board notes that May 2002 knees x-rays characterized his arthritis as "very mild" and December 2002 as well as July 2003 electromyography (EMG) studies of the lower extremities were normal.  In an August 2002 Residual Functional Capacity Assessment prepared by the Social Security Administration (SSA), the Veteran reported that he used a cane to walk, could walk one city block, and could stand for 20 minutes.  At a November 2002 VA neurological consultation, despite his complaints of leg pain, weakness, and numbness, motor and neurological examination of the lower extremities were normal except for impaired vibratory senses over the toes and hyperreflexic deep tendon reflexes.  In a March 2003 examination and in subsequent March 2003 and June 2003 letters to the Veteran, James A. Bobenhouse, M.D., reported that despite his complaints of leg pain, weakness, and numbness, neurological examination of the lower extremist was normal with no evidence of radiculopathy or muscle weakness.  The diagnosis was chronic pain syndrome and possible restless leg syndrome.  In a June 2003 examination report from the University of Iowa Health Care, despite the Veteran's complaints of leg pain, weakness, and numbness, his adverse symptomatology was limited to decreased strength at 3/5 and 4/5 in the lower extremities, difficulty getting up from a chair, and an inability to tandem walk.  Moreover, a June 2003 VA treatment record included the opinion that the Veteran should not be in a wheelchair and should be walking as much as possible.  In an October 2003 examination conducted by Dr. Werner, despite the Veteran's complaints of leg pain, weakness, and numbness, he had no pain along the course of the sciatic nerve, he had full range of motion of the knees, and had symmetrical and brisk deep tendon reflexes.  In an April 2004 physical therapy treatment record, while the Veteran reported that he started using a wheelchair as his primary source of ambulation in January 2003, he also reported that he could walk the 300 feet from the parking lot into the VA Medical Center.  Examination at this time, also revealed 5/5 strength in his lower extremities and poor effort.  In a July 2004 letter, Dr. Werner thereafter reported that the Veteran's lower extremity weakness and pain keeps him from walking any appreciable distance and he uses a wheelchair on a regular bases.  A July 2004 VA treatment record also reported that the Veteran was in a wheelchair but could stand with difficulty.  An October 2004 VA treatment record thereafter noted that the Veteran could walk 45 to 50 feet and was observed to be able to stand up from his wheelchair without using his upper extremities to push up despite the 2/5 lower extremity strength seen on examination.  In a June 2005 letter, Dr. Werner specifically opined that, while severe, the Veteran did not have complete paralysis of the lower extremities.  

At the May 2006 VA examination, it was opined that the Veteran's standing was limited to 1 minute, his walking to 12 feet, and he could not climb stairs.  It was also opined that he needed assistance to stand up and get up off the floor.  It was also noted that he was ambulatory only with a cane or walker.  Lastly, it was noted that he utilized an electric scooter for trips.

In a subsequent June 2006 Certificate of Medical Feasibility, it was opined by the VA physician that on examination the Veteran showed minimal effort; he had no foot drop, paralysis, or characteristic changes in the lower extremities like atrophy or circulatory disturbance; and his condition was better than the effort that was shown on examination.  A June 2006 VA treatment record reported that, on examination, the Veteran had no significant muscle weakness but increased tone and very brisk deep tendon reflexes.  A July 2006 VA treatment record reported that, on examination, the Veteran had 5/5 strength in the lower extremities, an area of hyperesthesia in the lower extremities, and impaired vibration senses in the toes but normal touch and pinprick sensation.  An August 2006 EMG was positive for only an old/chronic L5 radiculopathy on the right.  A January 2007 VA treatment record thereafter noted that the Veteran was being approved for an electric scooter.  A June 2007 VA treatment record reported that, on examination, the Veteran's strength in his lower extremities was 4/5 but with no muscle atrophy and deep tendon reflexes were absent at the knees and ankles.  His walk was also reported as slow and guarded.  June 2006 and June 2007 VA treatment records also noted that, while the Veteran was seen while in an electric scooter, he could get out of the scooter and walk to the examination table.  June 2007 VA physical therapy records also noted that the Veteran could get out of his scooter was limited help and walk with a cane.

On August 14, 2007, the Veteran underwent a VA neurological examination.  At that time, the Veteran continued to complain of leg weakness and sensation change.  The Veteran was seen while in an electric scooter.  The Veteran also reported that, while he uses a scooter and wheelchair to get around, he can walk the few feet from his bed to his scooter or wheelchair.  On examination, the Veteran had moderately-severe bilateral leg weakness with lower extremity muscle strength of 2/5 to 3/5.  He had mild decreased sensation to pinprick in both legs and decreased deep tendon reflexes but otherwise a normal neurological examination.  The examiner also noted that the Veteran did not have any muscle lose or wasting in his legs.  The diagnoses were peripheral neuropathy and mild degenerative joint disease of both knees with weakness and sensation changes in both legs.  Lastly, it was opined that the Veteran had moderately-severe to severe incomplete paralysis of the lower extremities.  

The Board recognizes the fact that since approximately 2003 the Veteran has elected to use a wheelchair and/or an electric scooter as his primary source of ambulation.  The Board also recognizes the fact that even prior to that time the Veteran used a cane to ambulate and reported he could not go up and down stairs because of leg weakness.  In addition, the Board is conscious of the fact that examination of the Veteran both revealed his complaints of pain and weakness in his lower extremities and, at his more recent examinations, objective evidence of reduced strength, severely limited standing, and increasingly more severe neurological impairment in the lower extremities.

However, the record also shows that in numerous statements in support of his claim received from the Veteran from October 16, 2000, to June 23, 2008, he conceded that he was able to ambulate at least a few feet despite his election to make use of a wheelchair or an electric scooter.  Furthermore, the medical evidence of record from October 16, 2000, to June 23, 2008, (i.e., VA records dated between these dates and private treatment records received by VA between these dates) also document the fact that the Veteran remains ambulatory, albeit to a limited degree, and can walk from his scooter to the examination table.  Examinations during this time were also negative for foot drop, complete paralysis, or characteristic changes in the lower extremities like atrophy or circulatory disturbance.  Moreover, while lower extremity strength was reduced, it was not absent but instead ranged from 2/5 to 4/5.  

With resolution of reasonable doubt, it appears that the Veteran's disability plainly deteriorated during the period after October 2000.  While it is not unambiguously clear precisely when effective loss of use manifested, with resolution of reasonable doubt it was probably established by the time of the August 2007 examination.  Because the record during this interval is certainly capable of being read as constituting applications for the benefit at issue, the foregoing examination date is not inconsistent with the controlling legal and regulatory framework. 
In reaching the above conclusion, the Board has not overlooked the fact that the Veteran, his spouse, his mother, his friend, and his representative believe the appellant met the criteria for special monthly compensation prior to June 23, 2008.  Moreover, the Board finds that the Veteran is credible to report on what he sees and feels and others are credible to report on what they can see.  See Davidson, supra; Jandreau, supra; Buchanan, supra; Charles, supra; also see Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  For example, the Veteran is competent to report that could not stand and walk for more than a few feet because of pain.  



ORDER

Entitlement to an effective date of August 14, 2007, for the award of special monthly compensation for the loss of use of both feet is granted, subject to controlling regulations affecting the payment of monetary awards. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


